 

Exhibit 10.4

 



AMERICAN FINANCE TRUST, INC.

2018 ADVISOR OMNIBUS INCENTIVE COMPENSATION PLAN

 

FORM OF ADVISOR MULTI-YEAR OUTPERFORMANCE AWARD AGREEMENT

 

This ADVISOR MULTI-YEAR OUTPERFORMANCE AWARD AGREEMENT (this “Agreement”) made
as of July 19, 2018, effective at the Listing, under the 2018 ADVISOR OMNIBUS
INCENTIVE COMPENSATION PLAN (the “Advisor Plan”) of AMERICAN FINANCE TRUST,
INC., a Maryland corporation (the “Company”), by and between the Company, its
subsidiary AMERICAN FINANCE OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and AMERICAN FINANCE ADVISORS, LLC, a
Delaware limited liability company, the Company’s manager (the “Advisor”).

 

RECITALS

 

WHEREAS, the Advisor provides services to the Company pursuant to the Third
Amended and Restated Advisory Agreement by and among the Company, the
Partnership and the Advisor, dated as of September 6, 2016, as amended from time
to time (the “Advisory Agreement”).

 

WHEREAS, the Company has adopted the Advisor Plan to provide additional
incentive for the Advisor to promote the progress and success of the business of
the Company and its Affiliates, including the Partnership, and pursuant to which
the Advisor and its Affiliates can acquire and maintain an equity interest in
the Company or the Partnership, or be paid incentive compensation measured by
reference to the value of Common Stock, thereby strengthening their commitment
to the welfare of the Company and aligning their interests with those of the
Company’s stockholders.

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”), in its capacity as the “Committee” (as defined in the Advisor
Plan) appointed by the Board to administer the Advisor Plan, approved this
Agreement and the award under the Advisor Plan described in this Agreement (the
“Award”), which is subject to the terms and conditions set forth herein and in
the Partnership Agreement (as defined herein) and the Advisor Plan.

 

NOW, THEREFORE, the Company, the Partnership and the Advisor agree as follows:

 

1.       Administration. The Award granted under this Agreement shall be
administered by the Compensation Committee of the Board, or such other committee
as may be delegated the power to administer the Award by the Board from time to
time (as applicable, the “Committee”); provided that all powers of the Committee
hereunder can be exercised by the full Board if the Board so elects. The Board
may also elect to administer this Agreement, in which case all the functions of
the Committee shall be exercised by the Board, and the Board shall be considered
the “Committee” hereunder. The Committee shall have the discretionary authority
to make all determinations regarding the Award, including, without limitation,
the interpretation and construction of the Award and the determination of
relevant facts; provided such determinations are made in good faith and are
consistent with the purpose and intent of the Award. Except as expressly
provided herein, no such action by the Committee shall adversely affect the
rights of the Advisor to any earned and outstanding Award LTIP Units (as defined
below). Subject to the terms hereof, all decisions made by the Committee shall
be final, conclusive and binding on all persons, including the Company, the
Partnership, the Advisor and any Transferee. No member of the Committee, nor any
other member of the Board or any officer or employee of the Company acting on
behalf of the Committee, shall be personally liable for any action,
determination or interpretation taken or made in good faith with respect to the
Award, and all members of the Committee and each other member of the Board and
any officer or employee of the Company acting on their behalf shall, to the
extent permitted by law, be fully indemnified and held harmless by the Company
in respect of any such action, determination or interpretation.

 



 

 

 

2.       Definitions. Capitalized terms used herein but not otherwise defined
are set forth in Exhibit A. Unless the context requires otherwise, capitalized
terms used herein without definitions shall have the meanings given to those
terms in the Advisor Plan.

 

3.       Outperformance Award.

 

a.       Grant; Performance Period; Valuation Date. On the date of this
Agreement (the “Grant Date”), the Advisor was granted the Award, consisting of
the issuance to the Advisor on the Listing Date of the Master LTIP Unit, which
will, in accordance the terms of the Partnership Agreement, automatically
convert into a number of LTIP Units equal to the LTIP Award Number effective on
the Effective Date (such LTIP Units as so converted, together with the Master
LTIP Unit to the extent applicable, the “Award LTIP Units”), with such Award
LTIP Units being subject to vesting and forfeiture as provided in this Section 3
based on performance during the period (the “Performance Period”) commencing on
the Listing Date and ending on the earlier of (i) the third anniversary of the
Listing Date, (ii) the effective date of any Change of Control and (iii) the
effective date of any termination of the Advisor’s service as advisor of the
Company (such end date, as applicable, the “Valuation Date”). The Absolute TSR
Award LTIPs may be earned based on Absolute TSR during the Performance Period
and the Relative TSR Award LTIPs may be earned based on Relative TSR during the
Performance Period.

 

b.       Determination Date; Outperformance Amounts.

 

(i)       Determination Date. On a date as soon as practicable following the
Valuation Date (the “Determination Date”), but as of the Valuation Date, the
Committee shall determine the number of Award LTIP Units that have been earned
as of the Valuation Date based on the Absolute TSR Amount, the Relative TSR
Amount and the Total Outperformance Amount, in each case, as calculated in
accordance with this Section 3(b) by an independent consultant engaged by the
Committee and as approved by the Committee in its reasonable and good faith
discretion.

 

(ii)       Absolute TSR Amount. Subject to the provisions of Sections 3(c) and
3(d) below and the paragraph immediately below the following table, the
following table sets forth the percentages that shall be used to calculate the
number of Absolute TSR Award LTIPs that shall be earned based on the Absolute
TSR as of the Valuation Date (such number of earned Absolute TSR Award LTIPs,
the “Absolute TSR Amount”):

 



 2 

 

 

Performance Level Absolute TSR Absolute TSR Amount (% of Absolute TSR Award
LTIPs Earned) Below Threshold Less than 24.0% 0 Threshold 24.0% 25% Target 30.0%
50% Maximum 36.0% or higher 100%

 

No Absolute TSR Award LTIPs will be earned if the Absolute TSR is less than 24
percent. If the Absolute TSR is more than 24 percent but less than 30 percent,
or more than 30 percent but less than 36 percent, the percentage of the Absolute
TSR Award LTIPs earned will be determined using linear interpolation as between
those tiers, respectively.

 

(iii)       Relative TSR Amount. Subject to the provisions of Section 3(c) and
3(d) below and the paragraph immediately below the following table, the
following table sets forth the percentages that shall be used to calculate the
number of Relative TSR Award LTIPs that shall be earned based on Relative TSR as
of the Valuation Date (such number of earned Relative TSR Award LTIPs, the
“Relative TSR Amount”):

 

Performance Level Relative TSR Excess Relative TSR Amount (% of Relative TSR
Award LTIPs Earned) Below Threshold Less than -600 bps 0 Threshold -600 bps 25%
Target 0 bps 50% Maximum +600 bps or more 100%

 

No Relative TSR Award LTIPs will be earned if the Relative TSR Excess is below
-600 bps. If the Relative TSR Excess is more than -600 bps but less than 0 bps,
or more than 0 bps but less than +600 bps, the percentage of the Relative TSR
Award LTIPs earned will be determined using linear interpolation as between
those tiers, respectively.

 

(iv)       Total Outperformance Amount. The “Total Outperformance Amount” as of
the Valuation Date shall be the algebraic sum of: (A) the Absolute TSR Amount
and (B) the Relative TSR Amount.

 

c.       Change of Control. If the Valuation Date is the effective date of a
Change of Control, then the calculations contemplated by Section 3(b) shall be
made based on actual performance as of (and including) the Change of Control;
provided, however, that (i) the Absolute TSR Amount shall be determined (without
pro-ration) based on performance as of (and including) the last Trading Day
prior to such date, as measured against the Absolute TSR hurdles set forth in
Section 3(b)(ii) above, and as such Absolute TSR hurdles are reduced on a
pro-rata basis based on the number of full days elapsed in the Performance
Period through such effective date of a Change of Control, and (ii) the Relative
TSR Amount shall be determined (without pro-ration) based on the performance as
of (and including) the last Trading Day prior to such date.

 



 3 

 

 

d.       Termination of Advisor.

 

(i)       Termination of Advisor for Cause. If the Valuation Date is the
effective date of any termination of the Advisor’s service as advisor of the
Company for Cause pursuant to and in accordance with the Advisory Agreement,
then the calculations contemplated by Section 3(b) shall be made based on actual
performance as of (and including) such date of termination; provided, however,
that (A) the Absolute TSR Amount shall be (1) determined based on performance as
of (and including) the last Trading Day prior to such date, as measured against
the Absolute TSR hurdles set forth in Section 3(b)(ii) above reduced on a
pro-rata basis based on the number of full days elapsed in the Performance
Period through the effective date of such termination without Cause, and (2)
pro-rated based on the number of full days elapsed in the Performance Period
through the effective date of such termination for Cause; and (B) the Relative
TSR Amount shall be (1) determined based on the performance as of (and
including) the last Trading Day prior to such date, and (2) pro-rated based on
the number of full days elapsed in the Performance Period through the effective
date of such termination for Cause.

 

(ii)       Termination of Advisor other than for Cause. If the Valuation Date is
the effective date of the termination of the Advisor’s service as advisor of the
Company for any reason other than for Cause pursuant to and in accordance with
the Advisory Agreement, the calculations contemplated by Section 3(b) shall be
made based on actual performance as of (and including) such date; provided,
however, that (A) the Absolute TSR Amount shall be determined (without
pro-ration) based on performance as of (and including) the last Trading Day
prior to such date, as measured against the Absolute TSR hurdles set forth in
Section 3(b)(ii) above, and as such Absolute TSR hurdles are reduced on a
pro-rata basis based on the number of full days elapsed in the Performance
Period through the effective date of such termination without Cause, and (B) the
Relative TSR Amount shall be determined (without pro-ration) based on the
performance as of (and including) the last Trading Day prior to such date.

 

e.       Vesting. Any Award LTIP Units that are earned pursuant to Section 3(b)
shall be deemed to be fully vested as of the Valuation Date. Thereafter, subject
to and in accordance with the terms of the Partnership Agreement, the Advisor,
in its sole discretion, shall be entitled to convert any earned and vested Award
LTIP Units into Class A Units (as so converted, the “Award Class A Units”).

 

f.       Forfeiture. Any Award LTIP Units that do not become earned and vested
pursuant to, and in accordance with, this Section 3 shall automatically and
without notice be forfeited on the Determination Date, effective as of the
Valuation Date, without payment of any consideration by the Partnership or the
Company, and neither the Advisor nor any of its successors, heirs, assigns,
members or their respective assigns or personal representatives will thereafter
have any further rights or interests in such forfeited Award LTIP Units.

 

4.       Rights of Advisor. The Advisor shall have no rights with respect to
this Agreement (and the Award evidenced hereby) unless the Advisor shall have
accepted this Agreement prior to the close of business on the Grant Date by
signing and delivering to the Partnership a copy of this Agreement. Upon
acceptance of this Agreement by the Advisor, the Partnership Agreement shall be
amended to reflect the issuance to the Advisor of the Award LTIP Units so
accepted. Thereupon, the Advisor shall have all the rights of a Limited Partner
of the Partnership with respect to the Award LTIP Units, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified herein. Award LTIP Units constitute and shall be treated for all
purposes as the property of the Advisor, subject to the terms of this Agreement
and the Partnership Agreement.

 



 4 

 

 

5. Distributions. The holder of Award LTIP Units shall be entitled to receive
distributions with respect to the Award LTIP Units as described below and in
accordance with the Partnership Agreement. For purposes of the Partnership
Agreement, the LTIP Unit Distribution Participation Date with respect to the
Award LTIP Units shall be the Valuation Date. Pursuant to the Partnership
Agreement, and subject in all respects to the terms and conditions set forth
therein, a holder of the Award LTIP Units shall be entitled to distributions per
Award LTIP Unit as follows: (i) during the Performance Period, as and when
distributions are made with respect to Class A Units, distributions in an amount
equal to ten percent (10%) of the amount distributable with respect to an OP
Unit; (ii) following the Valuation Date, only with respect to each Award LTIP
Unit that has been earned in accordance with Section 3, distributions in the
same amount and at the same time as distributions on an OP Unit; and (iii)
promptly after the Determination Date, only with respect to each Award LTIP Unit
earned in accordance with Section 3, a priority catch-up distribution in an
amount in cash equal to the aggregate amount of cash distributed with respect to
an OP Unit during the Performance Period less the aggregate amount distributed
with respect to such Award LTIP Unit during the Performance Period. All
distributions paid with respect to Award LTIP Units, both before and after the
LTIP Unit Distribution Participation Date, shall be fully vested and
non-forfeitable when paid, whether or not the underlying Award LTIP Units have
been earned in accordance with Section 3.

 

6.       Restrictions on Transfer. Except as otherwise approved by the Committee
in its sole discretion, none of the Award LTIP Units granted hereunder nor any
of the Award Class A Units shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, encumbered, whether
voluntarily or by operation of law (each such action a “Transfer”). Any
Transferee approved by the Committee must agree in writing with the Company and
the Partnership to be bound by all the terms and conditions of this Agreement
and that subsequent transfers shall be prohibited except those in accordance
with this Section 6. Additionally, all Transfers of Award LTIP Units or Award
Class A Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act), and the applicable terms
and conditions of the Partnership Agreement. In connection with any Transfer of
Award LTIP Units or Award Class A Units, the Partnership may require the Advisor
to provide an opinion of counsel, satisfactory to the Partnership, that such
Transfer is in compliance with all federal and state securities laws (including,
without limitation, the Securities Act). Any attempted Transfer of Award LTIP
Units or Award Class A Units not approved by the Committee or otherwise in
accordance with the terms and conditions of this Section 6 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any Award LTIP Units or Award Class A Units as a result of any such
Transfer, shall otherwise refuse to recognize any such Transfer and shall not in
any way give effect to any such Transfer of any Award LTIP Units or Award Class
A Units. Except as provided in this Section 6, this Agreement is personal to the
Advisor, is non-assignable and is not transferable in any manner, by operation
of law or otherwise.

 



 5 

 

 

7.       Changes in Capital Structure. If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or other transaction similar thereto, (ii) any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, significant repurchases of stock, or other similar change in the capital
stock of the Company or the Partnership, (iii) any cash dividend or other
distribution to holders of shares of Common Stock or Partnership Units shall be
declared and paid other than in the ordinary course, or (iv) any other
extraordinary corporate event shall occur that in each case in the good faith
judgment of the Committee necessitates action by way of equitable or
proportionate adjustment in the terms of this Agreement or the Award LTIP Units
to avoid distortion in the value of this Award, the Committee shall, taking into
account, among other factors, the operation of the Conversion Factor and other
provisions of the Partnership Agreement, make equitable or proportionate
adjustment and take such other action as it deems necessary to maintain the
Advisor’s rights hereunder so that they are substantially proportionate to the
rights existing under this Award and the terms of the Award LTIP Units prior to
such event, including, without limitation: (A) interpretations of or
modifications to any defined term in this Agreement; (B) adjustments in any
calculations provided for in this Agreement, and (C) substitution of other
awards; provided, however any such adjustment shall be subject in all respects
to, and shall not conflict with, the Partnership Agreement, as the Partnership
Agreement may be amended from time to time in accordance with its terms, solely
in connection with any adjustment or action by the Committee pursuant to this
Section 7. All adjustments pursuant to this Section 7 made by the Committee
shall be final, binding and conclusive.

 

8.       Miscellaneous.

 

a.       Amendments. This Agreement may be amended or modified only with the
consent of the Company and the Partnership acting through the Committee;
provided that any such amendment or modification that adversely affects the
rights of the Advisor hereunder must be consented to by the Advisor to be
effective as against it. Notwithstanding the foregoing, this Agreement may be
amended in writing signed only by the Company and the Partnership to correct any
errors or ambiguities in this Agreement or to make such changes that do not
adversely affect the Advisor’s rights hereunder.

 

b.       Legend. The records of the Partnership evidencing the Award LTIP Units
and Award Class A Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such Award LTIP Units and
Award Class A Units are subject to restrictions as set forth herein and in the
Partnership Agreement.

 

c.       Compliance with Law. Notwithstanding any provision of this Agreement to
the contrary, no Award LTIP Units will become vested, earned or payable, and no
dividends or distributions will be paid, at a time that any such vesting,
earning or payment would result in a violation of any applicable securities law.

 

d.       Advisor Representations; Registration.

 

(i)       The Advisor hereby represents and warrants that (A) it understands
that it is responsible for consulting its own tax advisor with respect to the
application of the U.S. federal income tax laws, and the tax laws of any state,
local or other taxing jurisdiction to which the Advisor is or by reason of this
Award may become subject, to its particular situation; (B) the Advisor has not
received or relied upon business or tax advice from the Company, the Partnership
or any of their respective Affiliates, employees, agents, consultants or
advisors, in their capacity as such; (C) the Advisor provides services to the
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Advisor believes to be necessary and
appropriate to make an informed decision to accept this Award; (D) Award LTIP
Units are subject to substantial risks; (E) the Advisor has been furnished with,
and has reviewed and understands, information relating to this Award; (F) the
Advisor has been afforded the opportunity to obtain such additional information
as it deemed necessary before accepting this Award; and (G) the Advisor has had
an opportunity to ask questions of representatives of the Partnership and the
Company, or persons acting on their behalf, concerning this Award.

 



 6 

 

 

(ii)       The Advisor hereby acknowledges that: (A) there is no public market
for Award LTIP Units or Award Class A Units and neither the Partnership nor the
Company has any obligation or intention to create such a market; (B) sales and
other Transfers of Award LTIP Units and Award Class A Units are subject to
restrictions under the Securities Act and applicable state securities laws; and
(C) because of the restrictions on Transfer of Award LTIP Units and Award Class
A Units set forth in the Partnership Agreement and in this Agreement, the
Advisor may have to bear the economic risk of its ownership of the Award LTIP
Units covered by this Award for an indefinite period of time.

 

e.       Incorporation of Plan. This Agreement is subject to the terms,
conditions, limitations and definitions contained in the Advisor Plan, to the
extent not inconsistent with the terms of this Agreement. In the event of any
discrepancy or inconsistency between this Agreement and the Advisor Plan, the
terms and conditions of this Agreement shall control.

 

f.       Interpretation by Committee. The Committee may make such rules and
regulations and establish such procedures for the administration of this
Agreement, which are consistent with the terms of this Agreement and Advisor
Plan, as it deems appropriate.

 

g.       Section 83(b) Election. In connection with the issuance of LTIP Units
pursuant to this Agreement, the Advisor may elect to include in gross income for
the year in which the Grant Date occurs the applicable Award LTIP Units pursuant
to an election under Section 83(b) of the Code in substantially the form
attached hereto as Exhibit B. The Advisor agrees to file such election (or to
permit the Partnership to file such election on the Advisor’s behalf) within
thirty (30) days after the Grant Date with the IRS Service Center where the
Advisor files its personal income tax returns, provide a copy of such election
to the Partnership and the Company.

 

h.       Severability. If, for any reason, any provision of this Agreement is
held invalid, such invalidity shall not affect any other provision of this
Agreement not so held invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.

 



 7 

 

 

i.       Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of Delaware, without giving effect to the
principles of conflict of laws of such state.

 

j.       No Obligation to Continue Service as a Consultant or Advisor. Neither
the Company nor any Affiliate is obligated solely by, or solely as a result of,
this Agreement to continue to have the Advisor as a consultant, advisor or other
service provider and this Agreement shall not interfere in any way with the
right of the Company or any Affiliate to terminate the Advisor’s service
relationship in accordance with the Advisory Agreement.

 

k.       Notices. Any notice to be given to the Company shall be addressed to
the Secretary of the Company at 405 Park Avenue, 3rd Floor, New York, New York,
10022, and any notice to be given the Advisor shall be addressed to the Advisor
at the Advisor’s address as it appears on the records of the Company, or at such
other address as the Company or the Advisor may hereafter designate in writing
to the other.

 

l.       Withholding and Taxes. The Advisor shall be solely responsible for all
federal, state, local, foreign, or other taxes or any taxes under the Federal
Insurance Contributions Act with respect to this Award. Notwithstanding the
foregoing, if at any time the Company or Partnership are required to withhold
any such taxes, the Advisor shall make arrangements satisfactory to the
Committee regarding the payment of any United States federal, state, local,
foreign or other taxes required by law to be withheld with respect to such
amount. The obligations of the Company under this Agreement will be conditional
on such payment or arrangements, and the Company and its affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Advisor with respect to this Award (including, with
respect to distributions in respect of the Award LTIP Units). So long as the
Advisor holds any Award LTIP Units, the Advisor shall disclose to the
Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.

 

m.       Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

n.       Counterparts. This Agreement may be executed in multiple counterparts
with the same effect as if each of the signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.

 

o.       Successors and Transferees. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and any successors to or Transferees
the Company and the Partnership, on the one hand, and any successors to or
Transferees of the Advisor, on the other hand, by will or the laws of descent
and distribution, but this Agreement shall not otherwise be assignable or
otherwise subject to Transfer by the Advisor.

 



 8 

 

 

p.       Section 409A. This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code. The Award and all Award LTIP Units under this Agreement are intended
to be exempt from, or comply with, Section 409A of the Code and shall be
interpreted in accordance with such intent. Any provision of this Agreement that
is inconsistent with Section 409A of the Code, or that may result in penalties
under Section 409A of the Code, shall be amended, with the reasonable
cooperation of the Advisor and the Company and the Partnership, to the extent
necessary to exempt it from, or bring it into compliance with, Section 409A of
the Code. Notwithstanding anything contained herein, the Company and the
Partnership make no representations that the payments and benefits provided
under this Agreement comply with Section 409A and in no event shall the Company
or the Partnership be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by or imposed upon the Advisor
or any transferee thereof for failure to comply with, or satisfy and exemption
from, Section 409A of the Code.

 

[Signature page follows]

 

 9 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 



  AMERICAN FINANCE TRUST, INC.           By:  /s/ Edward M. Weil, Jr.      
Name: Edward M. Weil, Jr.
Title: Chief Executive Officer                   AMERICAN FINANCE OPERATING
PARTNERSHIP, L.P.           By: American Finance Trust, Inc., its general
partner                   By: /s/ Edward M. Weil, Jr.       Name: Edward M.
Weil, Jr.
Title: Chief Executive Officer                   AMERICAN FINANCE ADVISORS, LLC
          By: AMERICAN FINANCE SPECIAL LIMITED PARTNER, LLC, its member        
  By: AR GLOBAL INVESTMENTS, LLC, its member                   By: /s/ Michael
Anderson       Name: Michael Anderson
Title: Authorized Signatory

 

[Signature Page to 2018 Advisor Multi-Year Outperformance Award Agreement]

 

 

EXHIBIT A

DEFINITIONS

 

“Absolute TSR” means the Company’s Total Shareholder Return.

 

“Absolute TSR Award LTIPs” means a number of LTIP Units equal to the quotient,
rounded down to the nearest whole number, of (a) the LTIP Award Number, divided
by (b) two.

 

“Affiliate” means (A) with respect to any individual Person, any member of the
immediate family of such Person or a trust established for the benefit of such
member, (B) any Person that, directly or indirectly, controls or is controlled
by or is under common control with such Person, (C) any other Person that owns,
beneficially, directly or indirectly, 10% or more of the outstanding capital
stock, shares or equity interests of such Person, or (D) any officer, director,
employee, partner, member, manager or trustee of such Person or any Person
controlling, controlled by or under common control with such Person (excluding
trustees and Persons serving in similar capacities who are not otherwise an
Affiliate of such Person).  For the purposes of this definition, “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities or partnership interests or otherwise.

 

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Cause” has the meaning set forth in the Advisory Agreement.

 

“Change of Control” means and includes any of the following events:

 

(i)       any Person is or becomes Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the then outstanding securities of the Company,
excluding (A) any Person who becomes such a Beneficial Owner in connection with
a transaction described in clause (x) of subsection (ii) below and (B) any
Person who becomes such a Beneficial Owner through the issuance of such
securities with respect to purchases made directly from the Company; or

 

(ii)       the consummation of a merger or consolidation of the Company with any
other Person or the issuance of voting securities of the Company in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (x) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) seventy percent (70%) or more of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (y) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the then outstanding securities of
the Company; or

 



 Exhibit 1 

 

 

(iii)       the consummation of a sale or disposition by the Company of all or
substantially all of the assets of the Company; or

 

(iv)       persons who, as of the Listing Date, constitute the Board (the
“Incumbent Directors”) cease for any reason, including, without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board; provided that any person becoming a
director of the Company subsequent to such date shall be considered an Incumbent
Director if such person’s election was approved by, or such person was nominated
for election by, a vote of at least a majority of the Incumbent Directors.

 

Notwithstanding the foregoing, with respect to any payment in respect of an
Award LTIP Units that is triggered or accelerated upon a Change of Control, then
to the extent that the payment is subject to Code Section 409A, then such
payment shall not occur until the earliest of (i) the Change of Control if such
Change of Control constitutes a “change in the ownership of the corporation,” a
“change in the effective control of the corporation” or a “change in the
ownership of a substantial portion of the assets of the corporation,” within the
meaning of Code Section 409A(2)(A)(v), (ii) the date such payment would
otherwise be made pursuant to the terms of the Award, and (iii) the Advisor’s
“separation of service” within the meaning of Code Section 409A.

 

“Class A Units” has the meaning set forth in the Partnership Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the class of common stock of the Company, $0.01 par value
per share, designated as “Class A Common Stock,” individually, or, to the extent
applicable, collectively with the class of common stock of the Company, $0.01
par value per share, designated as “Class B-1 Common Stock” and the class of
common stock of the Company, $0.01 par value per share, designated as “Class B-2
Common Stock.”

 

“Common Stock Price” means as of any date, the average of the Fair Market Value
of one share of Common Stock (or, as applicable, one share of common stock of a
Peer Group Company) over the fifteen (15) consecutive Trading Days ending on,
and including, such date (or, if such date is not a Trading Day, the most recent
Trading Day immediately preceding such date); provided, however, that if such
date is the date upon which a Transactional Change of Control occurs, the Common
Stock Price as of such date shall be equal to the fair value, as determined by
the Committee, of the total consideration paid or payable in the transaction
resulting in the Transactional Change of Control for one share of Common Stock.

 

“Conversion Factor” has the meaning set forth in the Partnership Agreement.

 

“Effective Date” means August 30, 2018, the thirtieth (30th) Trading Day
following the Listing Date.

 

“Entity” means any general partnership, limited partnership, corporation, joint
venture, trust, business trust, real estate investment trust, limited liability
company, limited liability partnership, cooperative or association.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 



 Exhibit 2 

 

 

“Fair Market Value” means, with respect to any security, the average of the
daily market price of such security for the ten consecutive Trading Days
immediately preceding the date of such valuation.  The market price for each
such Trading Day shall be: (A) if the security is listed or admitted to trading
on Nasdaq or any national securities exchange, the last reported sale price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, on such day, (B) if
the security is not listed or admitted to trading on Nasdaq or any national
securities exchange, the last reported sale price on such day or, if no sale
takes place on such day, the average of the closing bid and asked prices on such
day, as reported by a reliable quotation source designated by the Company, or
(C) if the security is not listed or admitted to trading on Nasdaq or any
national securities exchange and no such last reported sale price or closing bid
and asked prices are available, the average of the reported high bid and low
asked prices on such day, as reported by a reliable quotation source designated
by the Company, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than ten days prior to the date in question) for which prices have
been so reported; provided, that if there are no bid and asked prices reported
during the ten days prior to the date in question, the value of the security
shall be determined by the Company acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.  In the event the security includes any additional rights, then the
value of such rights shall be determined by the Company acting in good faith on
the basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate.

 

“Initial Share Price” means the average of the Fair Market Value of one share of
Common Stock over the ten (10) consecutive Trading Days immediately prior to the
Effective Date.

 

“Listing” means the listing of shares of Common Stock on Nasdaq.

 

“Listing Date” means July 19, 2018, the date of the Listing.

 

“LTIP Award Number” means the quotient, rounded down to the nearest whole
number, of (a) 72,000,000, divided by (b) the Initial Share Price.

 

“LTIP Units” means LTIP Units, as such term is defined in the Partnership
Agreement.

 

“Nasdaq” means The Nasdaq Global Select Market.

 

“Master LTIP Unit” means Master LTIP Unit, as such term is defined in the
Partnership Agreement.

 

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of July 19, 2018, among the
Company, as general partner, the Advisor, as a limited partner, and any limited
partners that are admitted from time to time to the Partnership and listed on
Schedule A thereto, as amended, restated or supplemented from time to time in
accordance with its terms.

 

“Partnership Record Date” has the meaning set forth in the Partnership
Agreement.

 

“Partnership Units” has the meaning set forth in the Partnership Agreement.

 



 Exhibit 3 

 

 

“Peer Group Companies” means Colony Capital, Inc., Lexington Realty Trust,
Ramco-Gershenson Properties Trust, Select Income REIT and Spirit Realty Capital,
Inc.

 

“Peer Group TSR” means the average unweighted cumulative Total Shareholder
Return of the Peer Group Companies for the Performance Period.

 

“Person” means an individual, Entity, corporation, unincorporated organization,
or other entity or “group” (as defined in the Exchange Act).

 

“Relative TSR” means the Company’s Total Shareholder Return relative to the
average unweighted cumulative Total Shareholder Return of the Peer Group
Companies.

 

“Relative TSR Award LTIPs” means a number of LTIP Units equal to the quotient,
rounded down to the nearest whole number, of (a) the LTIP Award Number, divided
by (b) two.

 

“Relative TSR Excess” means an amount, expressed in terms of basis points (bps),
whether positive or negative, by which the Company’s Absolute TSR as of the
Valuation Date exceeds the Peer Group TSR as of the Valuation Date.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has more than a fifty percent (50%) interest, either directly
or indirectly.

 

“Total Shareholder Return” means, for each of the Company and the Peer Group
Companies, with respect to the Performance Period, the total return (expressed
as a percentage) that would have been realized by a holder who (a) bought one
share of common stock of such company at the Initial Share Price (or the closing
price, with respect to any Peer Group Company) on the Effective Date, (b)
reinvested each dividend and other distribution declared during the Performance
Period with respect to such share (and any other shares, or fractions thereof,
previously received upon reinvestment of dividends or other distributions or on
account of stock dividends), without deduction for any taxes with respect to
such dividends or other distributions or any charges in connection with such
reinvestment, in additional shares of common stock at a price per share equal to
(i) the Fair Market Value on the Trading Day immediately preceding the
ex-dividend date for such dividend or other distribution less (ii) the amount of
such dividend or other distribution, and (c) sold such shares on the Valuation
Date at the Common Stock Price on the Valuation Date, without deduction for any
taxes with respect to any gain on such sale or any charges in connection with
such sale.

 

“Trading Day” means a day on which the principal national securities exchange on
which a security is listed or admitted to trading is open for the transaction of
business or, if a security is not listed or admitted to trading on any national
securities exchange, shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions in the State of New York are authorized or
obligated by law or executive order to close.

 



 Exhibit 4 

 

 

“Transactional Change of Control” means (A) a Change of Control described in
clause (i) of the definition thereof where the Person makes a tender offer for
Common Stock, (B) a Change of Control described in clause (ii) of the definition
thereof where the Company is not the surviving entity, or (C) a Change of
Control described in clause (iii) of the definition thereof.

 

“Transferee” shall mean the transferee in any Transfers of Award LTIP Units or
Award Class A Units approved by the Committee pursuant to Section 6 hereof.

 

 Exhibit 5 

 

 

EXHIBIT B

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERN REVENUE CODE

 

The undersigned Taxpayer hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code with respect to the property described below and
supplies the following information in accordance with the regulations
promulgated thereunder:

 

1.The name, address and taxpayer identification number of the undersigned are:

 

Name: American Finance Advisors, LLC (the “Taxpayer”)

 

Address:

 

___________________

 

Taxpayer Identification No.: ____-____-____

 

2.Description of property with respect to which the election is being made: 1
Master LTIP Unit in American Finance Operating Partnership, L.P. (the
“Partnership”), that will, pursuant to its terms and the terms contained in the
Partnership’s Agreement of Limited Partnership, convert into a number of LTIP
Units in the Partnership (such LTIP Units as so converted, together with the
Master LTIP Unit to the extent applicable, the “Award LTIP Units”) based on the
average closing price of the common stock of American Finance Trust, Inc. on the
Nasdaq over the 10 consecutive trading days immediately prior to the 30th
trading day following the first trading day on which shares of such stock were
so listed or admitted to trading.

 

3.The date on which the property was transferred is [__], 2018. The taxable year
to which this election relates is calendar year 2018.

 

4.Nature of restrictions to which the property is subject: With limited
exceptions, until the Award LTIP Units vest, the Taxpayer may not transfer in
any manner any portion of the Award LTIP Units without the consent of the
Partnership. The Award LTIP Units are subject to performance-based vesting
conditions related to the performance of American Finance Trust, Inc. (including
the distributions made by it to its stockholders). The unvested Award LTIP Units
are subject to forfeiture if such conditions are not met.

 

5.The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms w never lapse) of the
property with respect to which this election is being made was $0 per Award LTIP
Unit.

 

6.The amount paid by the Taxpayer for the property was $0 per Award LTIP Unit.

 

7.A copy of this statement has been furnished to the Partnership and American
Finance Trust, Inc.

 



 Exhibit 6 

 

 

      AMERICAN FINANCE ADVISORS, LLC                             Dated:    
Signed:                          By:                       Name:                
      Title:    

 

 Exhibit 7 

 



 